Citation Nr: 1452637	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  03-18 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES
 
1.  Entitlement to a rating in excess of 10 percent for residuals of a right knee stress fracture with degenerative joint disease prior to October 18, 2007 and in excess of 20 percent thereafter.
 
2.  Entitlement to a rating in excess of 10 percent for residuals of a left knee stress fracture with degenerative joint disease prior to October 18, 2007 and in excess of 20 percent thereafter.
 
3.  Entitlement to a separate compensable evaluation for right knee laxity prior to October 18, 2007 and in excess of 20 percent thereafter.
 
4.  Entitlement to a separate compensable evaluation for left knee laxity prior to October 18, 2007 and in excess of 20 percent thereafter.
 
5.  Entitlement to a total disability rating based on individual unemployability.
 
 
REPRESENTATION
 
Appellant represented by:  Daniel Krasnegor, Attorney at Law
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from November 13, 1979 to December 17, 1979. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 
 
In March 2006, the Board denied entitlement to ratings in excess of 10 percent for residuals of right and left knee stress fractures.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2007 Order pursuant to a Joint Motion for Remand, the Court remanded the Board's decision.  The Board in turn remanded the claim in June 2007.  In a January 2008 rating decision, the Veteran was granted entitlement to 20 percent ratings for right and left knee stress fractures as well as separate 20 percent ratings for right and left knee laxity, effective October 18, 2007.  
 
In February 2008, the Veteran submitted correspondence requesting that the appeal be withdrawn.  The Veteran and her attorney subsequently contested the validity of this withdrawal.  The Board issued a decision in October 2012 which found that the withdrawal was valid; however, in October 2013 the parties agreed to a Joint Motion to Terminate the Appeal which stipulated that the February 2008 withdrawal was invalid, and the original appeal was reinstated.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case must consider these electronic records.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals VA treatment records relevant to the issues on appeal.
 
The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  Since September 9, 2002, the Veteran's residuals of a right knee stress fracture with degenerative joint disease have not been manifested by flexion limited to 15 degrees or extension limited to 20 degrees, or by severe recurrent subluxation or instability.
 
2.  Since September 9, 2002, the Veteran's residuals of a left knee stress fracture with degenerative joint disease have not been manifested by flexion limited to 15 degrees or extension limited to 20 degrees or by severe recurrent subluxation or instability.
 
 
CONCLUSIONS OF LAW
 
1.  With resolution of reasonable doubt in the appellant's favor, the criteria for a rating of 20 percent, but no higher, for residuals of a right knee stress fracture with degenerative joint disease since September 9, 2002 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2014).
 
2.  With resolution of reasonable doubt in the appellant's favor, the criteria for a rating of 20 percent, but no higher, for residuals of a left knee stress fracture with degenerative joint disease since September 9, 2002 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261.
 
3.  With resolution of reasonable doubt in the appellant's favor, the criteria for a rating of 20 percent, but no higher, for right knee laxity since September 9, 2002 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).
 
4.  With resolution of reasonable doubt in the appellant's favor, the criteria for a rating of 20 percent, but no higher, for left knee laxity since September 9, 2002 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2002 and June 2007 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in February 2014.
 
In June 2007, the case was remanded for additional development.  Appropriate notice was sent to the Veteran, private and VA records were requested and obtained, and the appellant was afforded three additional VA examinations.  All correspondence, records, and examination reports have been associated with the claims file.  VA made several attempts to acquire medical records from every private health care provider identified by the Veteran.  In March 2014, a negative response was received from Tazewell Family Physicians stating that they had no records for the relevant timeframe.  All acquired evidence was reviewed prior to the issuance of the February 2014 supplemental statement of the case.  The Board is satisfied that there has been substantial compliance with the June 2007 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Stegall v. West, 11 Vet. App. 268 (1998).
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.
 
Relevant Laws and Regulations
 
Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (rating schedule), 38 C.F.R. Part 4.  The percentage ratings in the rating schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the current case, the agency of original jurisdiction has staged the ratings, assigning separate 10 percent ratings for right and left knee stress fracture residuals prior to October 18, 2007.  Since October 18, 2007, separate 20 percent ratings for the right and left knee stress fracture residuals and 20 percent ratings for right and left knee laxity have been assigned.
 
VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59, provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.
 
For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.
 
Limitation of extension of the leg is evaluated as follows: extension limited to 30 degrees (40 percent rating); extension limited to 20 degrees (30 percent rating); extension limited to 15 degrees (20 percent rating); extension limited to 10 degrees (10 percent rating); and extension limited to 5 degrees (noncompensable rating).  38 C.F.R. § 4.71a, Diagnostic Code 5261.
 
Limitation of flexion of the leg is evaluated as follows: flexion limited to 15 degrees (30 percent rating); flexion limited to 30 degrees (20 percent rating); flexion limited to 45 degrees (10 percent rating); and flexion limited to 60 degrees (noncompensable rating).  38 C.F.R. § 4.71a, Diagnostic Code 5260.
 
Separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59,990  (2004); 38 C.F.R. § 4.14.
 
VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  
 
Slight recurrent subluxation or lateral instability of the knee warrants a 10 percent disability rating, a 20 percent disability rating is in order for evidence of moderate recurrent subluxation or lateral instability, and a 30 percent rating is in order for evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.
 
Analysis
 
The Veteran and her representative contend that the claimant's right and left knee disabilities are manifested by symptomatology that warrants the assignment of ratings higher than those currently assigned.  The Veteran has submitted statements indicating that the level of functional limitation demonstrated at her October 2007 VA examination accurately reflected her symptoms during the prior five years as well.  The Veteran's attorney has also stated that the appellant experiences flare-ups that greatly increase the severity of her symptomatology, and that on the basis of these flare-ups, higher evaluations for the ratings assigned since October 2007 are also warranted.
 
The Veteran was first granted entitlement to service connection for residuals of right and left knee stress fractures in a July 1980 rating decision.  On September 9, 2002, VA received a claim from the Veteran requesting that her knee disabilities be reevaluated because allegedly they had gotten worse.  In an October 2002 statement, the appellant indicated that she was immobile at times, had difficulty raising herself and walking, sometimes used a cane, that she staggered and pitched when she walked, and that she had leg pain and stiffness.
 
The Veteran was afforded a VA examination in October 2002.  The examiner noted the Veteran's complaints of pain, weakness, swelling, crepitus, tenderness, locking, fatigability, and lack of endurance in both knees.  Physical examination revealed no evidence of dislocation or recurrent subluxation.  There was no deformity and no laxity.  Strength and reflexes were normal.  Right knee range of motion was from 0 to 130 degrees actively, 0 to 135 degrees passively, and 0 to 140 degrees after fatiguing.  Left knee range of motion was from 0 to 140 degrees actively, 0 to 142 degrees passively, and 0 to 145 degrees after fatiguing.  Each range of motion was accompanied by complaints of pain. 
 
The Veteran was not again afforded a VA examination until October 2007.  She reported pain, weakness, stiffness, swelling, occasional heat, instability, giving way, easy fatigability, and lack of endurance.  She reported that she had continuous flare-ups that reduced her functional capacity by "100 percent," that she had gait unsteadiness, occasional falls, and required a cane, and that she required assistance in grooming.  On examination, the appellant demonstrated an antalgic gait and tenderness to palpation.  It was noted that the Veteran could walk less than 50 feet before the onset of weakness, could stand for less than 5 minutes, sit for less than 5 minutes, and drive for less than 30 minutes.  Range of motion testing was performed, and the results listed were the maximum motion without the onset of significant pain and following repetitive motion.  Any further motion resulted in pain and loss of function.  Right knee flexion was to 30 degrees and extension was to 0 degrees.  Left knee flexion was to 42 degrees and extension to 0 degrees.  Lachman's instability testing showed 1+ bilaterally and the McMurray's test was positive.  Instability was found to be mild to moderate.  There was no obvious swelling, effusion, or muscle spasm.
 
On the basis of this examination, the RO in a January 2008 rating decision granted a 20 percent rating for a right knee stress fracture with degenerative joint disease, a 20 percent rating for a left knee stress fracture with degenerative joint disease, a 20 percent rating for right knee laxity, and a 20 percent rating for left knee laxity, all effective from October 18, 2007.
 
Because the October 2002 VA examination failed to fully address the Veteran's functional limitations due to weakness, flare-ups, and excess fatigability; and as the appellant has asserted that her symptomatology did not worsen between October 2002 and October 2007, the Board is willing to afford her the benefit of the doubt and presume that her level of disability as demonstrated in October 2007 is comparable to her level of disability at the time she first submitted the claim on appeal in September 2002.  As such, the assignment of separate 20 percent ratings for right and left knee stress fractures with degenerative joint disease and separate 20 percent ratings for right and left knee laxity from the effective date of September 9, 2002 is warranted.
 
The Veteran was next afforded a VA examination in August 2008.  The examiner noted symptoms of giving way, pain, stiffness, weakness, incoordination, decreased speed of joint motion, and popping.  There was no instability, deformity, dislocation, or subluxation.  The Veteran reported severe flare-ups that occurred every two to three weeks.  She reported that during a flare-up, she was unable to sleep, could not get around or move much, and had difficulty getting in or out of cars.  The examiner noted that the Veteran used a cane, was unable to stand for more than a few minutes, and was unable to walk more than a few yards.  

Physical examination showed edema, tenderness, weakness, guarding, and mild crepitus, with no grinding or instability.  Range of motion testing showed left knee flexion to 110 degrees and extension to 0 degrees.  Right knee flexion was to 130 degrees and extension was to 0 degrees.  There was objective evidence of pain with motion and following repetitive motion, but no additional limitation of motion after repetition.  The examiner specifically found no laxity.  The Veteran's knee disorders were judged to mildly impact chores, moderately impact shopping, exercise, and driving, and severely impact her ability to play sports.  The examiner opined that the appellant was unable to drive more than 10 miles due to knee stiffness and pain, but her knee disabilities would allow her to do light work or desk work that did not require long standing or sitting without a break.
 
At a December 2013 VA examination the Veteran reported continuous severe pain with flare-ups.  These flare ups were allegedly exacerbated after walking, standing, squatting, lifting heavy objects, or sitting more than 5 minutes.  She reported that she had flare-ups daily which lasted for 30 minutes to 24 hours and caused a loss of normal function "by 90-100 (percent)."  Range of motion testing revealed right knee flexion to 90 degrees, with painful motion beginning at 20 degrees, and extension to 0 degrees, with painful motion beginning at 25 degrees.  Left knee flexion was to 90 degrees, with painful motion beginning at 25 degrees, and extension was to 0 degrees, with painful motion at 0 degrees.  It was noted that the Veteran had weakened movement, excess fatigability, incoordination, pain on movement, swelling, instability of station, disturbance of location, and interference with sitting, standing, and weight bearing.  Lachman testing, however, showed normal stability.  The appellant had no meniscal conditions.  The examiner specifically noted that there was "no significant bilateral knee laxity."  The appellant was diagnosed with degenerative joint disease, medial subluxation of the femoral condyles on the tibial plateau, and normal tibia and fibula.
 
In an addendum the examining physician indicated that the claims folder and medical records had been reviewed and clarified.  The examiner found no additional decrease in range of motion after repetitive motion.  He also stated that the loss of range of motion during a flare up could only be measured during a flare-up, and that no flare-up had been produced after three repetitions on examination.
 
Based on a review of the evidence described above, there is no basis for a rating higher than 20 percent for right and left knee stress fracture residuals with degenerative joint disease, or higher than 20 percent for right and left knee laxity at any time during the period on appeal.
 
At no time has the Veteran demonstrated a limitation of right knee flexion less than 30 degrees or left knee flexion less than 42 degrees.  Right and left knee flexion has, in fact, been found to be much greater than that at the majority of her VA examinations.  Still, affording the Veteran the benefit of the doubt, the Board will accept the findings of the October 2007 VA examination, which showed the most restrictive flexion results, as indicative of the Veteran's level of impairment for the entire period on appeal.  The Veteran's right and left knee extension has always been full.  There is no basis to assign any higher rating than 20 percent for either knee for the functional limitations caused by her knee stress fracture residuals.
 
The Veteran has also been assigned 20 percent for right and left knee laxity.  While the October 2007 examiner found that the Veteran had mild to moderate laxity, no laxity or instability was found at any of the Veteran's other VA examinations.  Certainly, there is no evidence that the Veteran has ever had instability which could be characterized as "severe."  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The December 2013 Lachman's test for stability revealed normal findings.  The examiner specifically found "no significant bilateral knee laxity."  While the examiner noted that the Veteran had medial subluxation of the femoral condyles on the tibial plateau, there is no evidence of any recurrent subluxation.  The Veteran has never reported any knee dislocations, and there is no evidence of any functional impact relating to medial subluxation which would warrant a higher rating under Diagnostic Code 5257.
 
The Veteran's private and VA treatment records do not contain any evidence of symptomatology related to the knees that would warrant higher ratings than those currently assigned.  The Veteran's VA and private treatment records contain numerous complaints of knee and leg pain.  In March 2006 the Veteran reported having difficulty walking due to knee pain, and in April 2005 she reported needing to stop due to knee pain when she walked from her car in the parking lot.  In June 2012 the Veteran reported that her knees had felt weak and numb, causing her to almost fall.  The symptoms indicated in the Veteran's treatment records are consistent with those found at her VA examinations.  There are no more severe symptoms shown in any of the VA or private treatment records that would warrant a higher rating or indicate that the Veteran's VA examination results were not accurate.
 
Multiple VA examinations have shown that the Veteran has painful knee motion bilaterally.  This painful motion has not, however, been shown to result in additional functional loss, even after repetitive motion.  At October 2002 and August 2008 VA examinations, it was noted that the Veteran had pain with all motions, and at the October 2007 VA examination, the results given for range of motion were the maximum motion without the onset of significant pain and following repetitive motion.  The December 2013 VA examination gave separate range of motion results for the point at which the Veteran had pain.  While this indicated that there was pain on motion within the Veteran's functional range of motion, pain did not actually decrease the Veteran's range of motion, even after performing three repetitions.  The Court has held that it is not painful motion in and of itself that warrants certain levels of compensation; rather it is the functional loss caused by the painful motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Without clinical medical evidence indicating additional functional limitation, the Board is unable to find that the Veteran's pain is so disabling as to actually or effectively limit flexion or extension to such an extent as to warrant assignment of a higher rating.  As the Veteran's painful motion has not been found to cause any additional functional loss, this pain, alone, cannot provide the basis for any higher ratings that those now assigned.
 
The Board acknowledges the Veteran and her attorney's contention that the VA examinations conducted thus far occurred when she was not having a flare-up, and that they therefore are not accurate measurements of the appellant's functional limitations during a flare-up.  In DeLuca, the Court held that a VA examination is inadequate when the examiner fails to consider additional functional limitation during flare-up.  VA examiners must, "if feasible," provide the degree of additional range of motion limitation during flare-ups.  DeLuca, 8 Vet. App. at 206.  In this case, scheduling an examination to coincide with the Veteran's occasional flare-up is not a feasible option.  She indicated in 2008 that they occur every two to three weeks, lasting for one to two days at a time, but in 2013 she reported having flare-ups every day that last for as little as a half an hour.  The practical aspects of scheduling a medical examination within such short time periods are beyond the capacities of VA.  See Voerth v. West, 13 Vet. App. 117, 123 (1999).  
 
Furthermore, there is no evidence in the Veteran's private or VA treatment records supporting her assertions that she has flare-ups of her knee pain that result in the increased disability that she claims.  While the Veteran's attorney noted in the August 2014 Written Brief Presentation that the appellant does not require medical care during flare-ups because she treats them herself through bedrest, extremity elevation, and pain medication, this is not supported by the record.  There is no evidence that these allegedly incapacitating flare-ups were ever discussed with her treating physicians, even in the context of receiving treatment for arthritis in her knees.  Pursuant to the requirements of Deluca, the October 2007, August 2008, and October 2013 examination reports addressed the Veteran's assertions of having flare-ups, although her assertions regarding the impact of these flare-ups is greatly inconsistent and does not allow the Board to determine an accurate disability picture of her condition during these claimed flare-ups.  She asserted in 2007 that a flare-up reduced her functioning by 100 percent, but in 2008 she indicated that the impact of a flare-up was that it kept her from sleeping, made her unable to "get around or move much," and made it more difficult for her to get in and out of the car.  None of these assertions are supported by her private and VA treatment records.  In the absence of any clinical and objective evidence that the Veteran has further functional limitation during flare-ups, the Board cannot grant any higher ratings than those currently assigned.
 
The Board has considered whether there are any other applicable ratings codes for the Veteran's knee symptoms.  The Veteran has never shown ankylosis of either knee, impairment of the tibia and fibula, or genu recurvatum.  In March 2008, the Veteran wrote to VA stating that she had once torn cartilage in her knee, and a July 2004 MRI showed that the Veteran had nonspecific intrasubstance meniscal degenerative changes.  This is not, however, sufficient to indicate that the Veteran has had any dislocated or semilunar cartilage.  Indeed, no cartilage abnormality has been found by any VA examiner at any time.
 
In reaching the above conclusions, the Board has not overlooked the Veteran's lay statements.  She is competent to report her own observations with regard to the severity of her bilateral knee disabilities, including reports of pain, limited mobility, stiffness, and swelling.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While lay witnesses are competent to describe experiences and symptoms that result therefrom, because lay persons are not trained in the field of medicine, they are not competent to provide medical opinion evidence as to the current severity of a disability.  Therefore, while the Veteran's lay statements have been considered and discussed by VA examiners and the Board, the Veteran's contentions that her disabilities are more severe than was demonstrated at any of the VA examinations is less probative than the medical evidence of record.
 
The Board considered the application of 38 C.F.R. § 3.321(b)(1), which is applicable in exceptional cases where scheduler evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is therefore adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 
 
Here, the rating criteria reasonably describe the Veteran's disabilities and her symptomatology.  The overall disability picture does not show any significant impairment beyond that contemplated by the ratings assigned.  The Veteran reports recurrent "flare-ups," but as was discussed above, there is no medical evidence of more severe manifestations occurring at any time, such as hospitalization or incapacitation, which would indicate symptoms outside of those already contemplated by the rating schedule.  The degrees of disability specified in the rating schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability, and to the extent that the Veteran has alleged that her knee disabilities have contributed to her inability to work, this is addressed in the remand below regarding the claim of entitlement to a total disability rating based on individual unemployability.  As such, the Veteran's disability picture is contemplated by the rating schedule and the scheduler rating criteria are adequate to address her symptoms and average impairment of earning capacity.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedule, the assigned scheduler rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).
 
In sum, affording the Veteran the benefit of the doubt, the assignment of separate 20 percent ratings, but no higher, for right and left knee stress fractures with degenerative joint disease and separate 20 percent ratings, but no higher, for right and left knee laxity from September 9, 2002 is warranted.  
 
 
ORDER
 
Entitlement to a rating of 20 percent, but no more, for residuals of right knee stress fracture with degenerative joint disease since September 9, 2002 is granted, subject to the controlling regulations governing the payment of monetary benefits. 
 
Entitlement to a rating of 20 percent, but no more, for residuals of left knee stress fracture with degenerative joint disease since September 9, 2002 is granted, subject to the controlling regulations governing the payment of monetary benefits. 
 
Entitlement to a rating of 20 percent, but no more, for right knee laxity since September 9, 2002 is granted, subject to the controlling regulations governing the payment of monetary benefits.
 
Entitlement to a rating of 20 percent, but no more, for left knee laxity since September 9, 2002 is granted, subject to the controlling regulations governing the payment of monetary benefits.
 
 
REMAND
 
As the Veteran and her representative have again alleged marked interference with employment due to service-connected disabilities, the claim of entitlement to a total disability evaluation based on individual unemployability must be developed and adjudicated by the agency of original jurisdiction.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).
 
To ensure that the record is complete, all outstanding VA treatment records must be obtained and associated with the claims file.  The record currently contains treatment records from the Salem VA Medical Center and its affiliated facility, the Tazewell Community Based Outpatient Clinic, dated up to February 2014.
 
Accordingly, the case is REMANDED for the following action:
 
1. The AOJ must develop and adjudicate the issue of entitlement to a total disability rating based on individual unemployability.  In so doing, the AOJ must notify the Veteran of VA's duties to notify and assist her in the development of that claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.
 
2. Obtain all outstanding, pertinent records of treatment of the Veteran from the Salem VA Medical Center and its affiliated facility, the Tazewell Community Based Outpatient Clinic, dated up to February 2014.  All records received should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
3. After the above records have been associated with the claims file, the AOJ should obtain an opinion from a vocational rehabilitation specialist addressing whether it is at least as likely as not (i.e., is there at least a 50/50 chance) that the Veteran's service connected disabilities alone (bilateral knee residuals of stress fracture with degenerative joint disease and bilateral knee laxity) prevent all forms of substantially gainful employment consistent with her education and occupational experience.  The Veteran's feet, ankle, and back pain and psychiatric disorders are not service connected and the impact of those disorders may not be considered.  The appellant's age and retirement status also may not be considered.  The examiner must state at what date, if any, the evidence of record indicates that the Veteran became unable to maintain substantially gainful employment due to her knee disorders alone and what evidence supports that finding.
 
The specialist must consider and discuss the Veteran's lay statements regarding her inability to stand or walk for extended periods of time, her difficulty driving due to pain and stiffness in her knees, and her reported flare-ups and assertions that during these periods it is difficult to move in addressing whether the appellant can work.
 
The entire electronic claims folder, including access to VBMS and Virtual VA, must be provided to and reviewed by the specialist.  A complete rationale must be provided for any opinion offered, and the vocational rehabilitation specialist must explain the reasoning therefore.  If the question cannot be answered without resorting to pure speculation, the specialist must provide a complete explanation as to why that is so.
 
4.  The AOJ must ensure that the requested opinion report complies with this remand and the questions presented in the request.  The AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. 268.
 
5.  After undertaking any other development deemed appropriate, adjudicate the issue of entitlement to a total disability rating based on individual unemployability.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


